Citation Nr: 1236235	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  08-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to March 13, 2008.

3.  Entitlement to an initial evaluation in excess of 70 percent for PTSD since March 13, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from August 1968 to May 1970, to include a tour of combat duty in Vietnam.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from an October 2006 decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection and a 30 percent rating for service-connected PTSD, and denied service connection for bilateral hearing loss.  In an October 2008 rating decision issued during the pendency of the appeal, the RO granted a higher 50 percent rating for PTSD, effective March 13, 2008.  

In a December 2009 decision, the Board granted a higher 50 percent rating for PTSD effective prior to March 13, 2008, and granted a higher 70 percent rating for PTSD since March 13, 2008.  These grants have been implemented.  The Board additionally remanded the issue of service connection for bilateral hearing loss to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

The Veteran appealed the decisions regarding evaluation of PTSD to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, on the basis of a Joint Motion for Remand, the Court vacated the Board's decision to the extent it denied entitlement to evaluations in excess of 50 percent prior to March 2008, and in excess of 70 percent since March 2008.  The decisions granting entitlement to evaluations of at least those levels were undisturbed.

In September 2011, the Board issued a further remand with respect to all three issues on appeal, for compliance with the directives of the Court with respect to PTSD, and to secure compliance with VA's December 2009 remand directives respecting bilateral hearing loss.

An appeal with regard to service connection for tinnitus was granted by the Board in December 2009, and implemented by the AMC in a February 2010 decision.  No further question remains for consideration by the Board with respect to that issue.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In 2006, VA made two requests of the Vet Center in Dallas, Texas, for complete treatment records identified by the Veteran.  A single form, reflecting a May 2006 intake interview, was received.  In March 2008, the treating doctor submitted a narrative statement indicating that the Veteran had been treated at the Dallas Vet Center since July 2005.  

The RO therefore sought to obtain the additional identified records, submitting requests for such in April and June 2008.  No response was received, and the Veteran was notified.  The RO also informed the Veteran, in compliance with VA's duty to assist him in substantiating his claims, that VA was responsible for obtaining records in the custody of Federal agencies.  38 C.F.R. § 3.159(c)(2).

The December 2010 Joint Motion for Remand found that the Dallas Vet Center records were Federal records.  Vet Centers maintain a relationship with VA; while many facilities operate independently in service to Veterans, they remain in many ways an extension of the Department of Veterans Affairs.  Therefore, the Court determined that the duty to assist as outlined under 38 C.F.R. § 3.159(c)(2) applied.  VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency, until such records are obtained or until it can be certified that further efforts would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board therefore remanded the matter to allow VA to undertake further efforts to obtain the records or to obtain certification that the records were unavailable.  The AMC asked the Veteran to supply properly executed releases to allow VA to obtain records on his behalf, but he did not reply. The AMC nevertheless requested that the Dallas Vet Center supply all PTSD treatment records for the period of June 2005 to the present, in January 2012 correspondence.

In June 2011, the Dallas Vet Center replied to the request, providing treatment records for the period of June 2010 to October 2011.  However, summaries of treatment also contained in the reply confirmed earlier information that the Veteran had been treated by the Dallas Vet Center since July 2005.  No treatment records for the period of July 2005 to June 2010 were supplied.  Unfortunately, the response from the Dallas Vet Center did not indicate that such records were not available, or that further requests for them would be futile.  

Accordingly, the May 2012 determination by the AMC that the Dallas Vet Center had supplied all records and that further requests would be futile was improper.  "Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them."  38 C.F.R. § 3.159(c)(2).  The AMC cannot make its own determination on availability in the absence of some affirmative statement regarding such from the Dallas Vet Center.

Moreover, the Dallas Vet Center records indicate in May 2011 that the Veteran reported that he had been awarded Social Security Administration (SSA) disability benefits.  No copy of the award or any of the associated supporting documentation is reflected in the VA file, including those records maintained in the electronic Virtual VA system.  The content of the SSA records cannot be determined; they potentially contain evidence relevant to determinations regarding the severity of PTSD, and the etiology of hearing loss.  Therefore, remand is required to obtain them.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas Vet Center at 10501 N. Central Expressway, Suite 213; Dallas, TX 7523, and request complete treatment records for the Veteran covering the period of June 2005 to June 2010.  If no such records exist or are otherwise unavailable, the Vet Center must certify such in writing.  Efforts to obtain the records must continue until a response is received.

2.  Contact the SSA and request copies of all benefits determinations related to the Veteran, as well as copies of all documentation and evidence considered in reaching such determinations.  If no such records exist or are otherwise unavailable, SSA must certify such in writing.  Efforts to obtain the records must continue until a response is received.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


